Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 16-1523

                                JOSE SOTO,

                        Plaintiff, Appellant,

                                     v.

MEGAN J. BRENNAN, Postmaster General of the U.S. Postal Service,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Mark G. Mastroianni, U.S. District Judge]


                                  Before

                     Lynch, Selya, and Barron,
                          Circuit Judges.


     Nicole Bluefort and Law Offices of Nicole M. Bluefort on brief
for appellant.
     Karen L. Goodwin, Assistant U.S. Attorney, and Carmen M.
Ortiz, United States Attorney, on brief for appellee.


                             March 13, 2017
             Per curiam.     Jose Soto appeals from the district court's

dismissal of his four-count complaint alleging that his former

employer, the United States Postal Service ("USPS"), engaged in

retaliation, race discrimination, and wrongful discharge against

him. Soto's claims arise from his unsuccessful filing for workers'

compensation after being injured in a motor vehicle accident on

April 29, 2010, and from the subsequent termination of his USPS

employment     for   the     stated       reasons   of     "failure     to    follow

instructions,      failure    to    satisfactorily        perform     his    duties,

falsification of time, and unacceptable conduct between April 17

and April 30, 2010."       In addition to appealing from the dismissal

of these claims, Soto argues that he was repeatedly denied due

process   throughout       the    Equal    Employment      Opportunity       ("EEO")

process and proceedings before the district court, an assertion

not made before the district court.

             The   district      court    construed      the   USPS's   motion    to

dismiss or, in the alternative, motion for summary judgment as a

motion to dismiss and granted that motion in its entirety.                    In its

order granting the USPS's motion, the court did not address Count

I, which appealed the denial of Soto's second EEO complaint,

because the parties agreed that the count had dropped from the

case.     The court then dismissed Count II, which alleged race

discrimination under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., for failure to exhaust administrative


                                         - 2 -
remedies.    Soto had not raised the claim in either of the two EEO

complaints he had earlier filed.      As to Count III, which claimed

that the USPS failed to process his workers' compensation papers

as retaliation for his initiation of EEO counseling in violation

of Title VII, the district court found that the claim was meritless

for   two   reasons.    First,   because   Soto's   initiation   of   EEO

counseling (on May 28, 2010) took place after the alleged failure

to process his workers' compensation papers (for which he submitted

supporting documentation on May 1, 2010), the timeline did not

give rise to an inference of retaliation.      Second, because record

evidence showed that the Office of Workers' Compensation Programs

had actually considered and denied Soto's workers' compensation

claim, the USPS's alleged retaliation did not result in materially

adverse harm to Soto.    Finally, the district court dismissed Count

IV, which alleged wrongful discharge, by relying on the EEO

decisions that found that the USPS had committed no wrong in

terminating Soto.

            On de novo review, we affirm. It does not matter whether

the district court treated the USPS's motion as one for Rule

12(b)(6) dismissal or one for summary judgment because both parties

put undisputed official documents before the district court, and

the complaint referred to many of those documents.        Further, the

parties agreed before the district court that Count I had dropped

from the case.      As to the remaining three counts, we summarily


                                 - 3 -
affirm substantially on the district court's reasoning.   See 1st

Cir. R. 27.0(c).   Finally, Soto cannot make his due process claim

for the first time on appeal without having raised it in his

complaint or in the district court.    See United States v. Slade,

980 F.2d 27, 30 (1st Cir. 1992).

          So ordered.




                               - 4 -